This opinion is subject to administrative correction before final disposition.




                               Before
                 TANG, LAWRENCE, and ATTANASIO,
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                         Jeffrey N. SEARS
                Staff Sergeant (E-6), U.S. Marine Corps
                               Appellant

                             No. 201900313

                           Decided: 9 April 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              John P. Norman

 Sentence adjudged 9 August 2019 by a general court-martial convened
 at Marine Corps Base Camp Pendleton, California, consisting of a mil-
 itary judge sitting alone. Sentence in the Entry of Judgment: reduc-
 tion to E-1, confinement for 6 months, and a dishonorable discharge.

                            For Appellant:
                Captain Kimberly D. Hinson, JAGC, USN.

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
               United States v. Sears, NMCCA No. 201900313


                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2